                                                                  Littler Mendelson, P.C.
                                                                  900 Third Avenue
                                                                  New York, NY 10022.3298




                                                                  Eric A. Savage
                                                                  212.583.2695 direct
                                                                  212.583.9600 main
                                                                  esavage@littler.com



November 19, 2020
VIA ECF & EMAIL @ OetkenNYSDChambers@nysd.uscourts.gov
Hon. J. Paul Oetken, U.S.D.J.
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

Re:      Siemens Medical Solutions USA, Inc. v. Anthony Medigo,
         No. 20 Civ. 9634 (JPO) (SDNY)

Judge Oetken:

This firm represents Plaintiff Siemens Medical Solutions, USA, Inc. (“Siemens Healthineers”) in
the above-referenced action. We write, pursuant to Paragraph 2(E) of the Court’s Individual
Practices, to request to: (i) file redacted versions of previously filed documents under Docket
Entry Nos. 1, 5, 6, 7, & 8; and (ii) file under seal the non-redacted versions which are submitted
herewith.

Plaintiff seeks to redact financial and business information, such as sales revenues, sales
forecasts, market share, and monetary investments in product development, as well as
confidential business relationships and research based on such relationships, on the grounds that
such information constitutes confidential and trade secret information the disclosure of which
may injure Plaintiff, as set forth in greater detail in Plaintiff’s Memorandum of Law in support of
its Motion for a Temporary Restraining Order, Preliminary Injunction, and Expedited Discovery.
(See Docket Entry No. 5 at pp. 18-19) The financial and business information at issue here is not
publicly reported. Moreover, the identity and affiliation of a key opinion leader, a customer with
whom the Company has developed a relationship, and our research on industry feedback on a
competitor’s product would place the Company at a competitive disadvantage.

Although there is a presumption in favor of public access to judicial documents, Lugosch v.
Pyramid Co. of Onondaga, 435 F.3d 110, 119-20 (2d Cir. 2006), filing such proprietary and
trade secret information under seal is appropriate pursuant to Paragraph 2(E)(i) of the Court’s
Individual Practices. As courts have recognized, a party’s interest in protecting confidential
business information may outweigh the presumption of public access. See Standard Inv.
Chartered, Inc. v. Fin. Indus. Regulatory Auth., Inds., 347 F. App’x 615, 617 (2d Cir. 2009)
(affirming district court’s order protecting from disclosure redacted financial data upon finding
potential financial harm); In re Digital Music Antitrust Litig., 321 F.R.D. 64, 82 n.1 (S.D.N.Y.
2017) (“internal pricing strategies and competitive pricing data [are] sufficiently sensitive to


  littler.com
Hon. J. Paul Oetken, U.S.D.J.
November 19, 2020
Page 2



warrant redaction”); Hesse v. Sungard Sys. Int’l, No. 12 Civ. 1990 (CM), 2013 WL 174403, at
*2 (S.D.N.Y. Jan. 14, 2013) (sealing emails that "include sensitive client information and
proprietary business information, including inter alia, the company's billing rates and project
pricing"); Avocent Redmond Corp. v. Raritan Americas, Inc., No. 10 Civ. 6100 (PKC), 2012
WL 3114855, at *16 (S.D.N.Y. Jul 31, 2012) (sealing “confidential employment information, the
disclosure of which could affect future contract negotiations” and "confidential business
information – market forecasts, sales, inventory management, profit margins, etc. – the
disclosure of which would cause competitive harm”); see also Theallet v. H&M Hennes and
Mauritz, L.P., No. 20 Civ. 2212 (GHW), 2020 WL 4194898 (S.D.N.Y. July 20, 2020) (granting
motion to redact the dollar amount of profits from sales of allegedly infringing garments, which
counsel disclosed during court hearing); Encyclopedia Brown Productions v. Home Box Office,
26 F. Supp. 2d 606, 612 (S.D.N.Y. 1998) (granting motion to seal where the “[movant] would
suffer irreparable harm from disclosure of the confidential [business] information”).

More specifically, Plaintiff seeks to redact the following categories of information:

      Sales revenues generated pursuant to an agreement with one of Plaintiff’s customers;

           o Docket Entry No. 1 (Complaint) at ¶ 7, a proposed redacted version is attached
             hereto as Exhibit A

           o Docket Entry No. 5 (Memorandum of Law) at p. 23, a proposed redacted version
             is attached hereto as Exhibit B

           o Docket Entry No. 6 (Gainey Declaration) at ¶ 4, a proposed redacted version is
             attached hereto as Exhibit C

           o Docket Entry No. 7 (Gilmore Declaration) at ¶ 3, a proposed redacted version is
             attached hereto as Exhibit D

      Market share and sales forecasts;

           o Docket Entry No. 1 (Complaint) at ¶ 12

           o Docket Entry No. 5 (Memorandum of Law) at pp. 1

           o Docket Entry No. 7 (Gilmore Declaration) at ¶ 7

      Plaintiff’s development investments;

           o Docket Entry No. 1 (Complaint) at ¶ 11

           o Docket Entry No. 7 (Gilmore Declaration) at ¶ 7
Hon. J. Paul Oetken, U.S.D.J.
November 19, 2020
Page 3



      Confidential business relationships and research;

           o Docket Entry No. 6 (Gainey Declaration) at ¶¶ 18, 19, 20

Additionally, Plaintiff seeks to redact compensation payments made to Plaintiff, as well as tax
deduction information, on the grounds that such information constitutes “individual financial
information” that may be redacted pursuant to Paragraph 2(E)(i). Finally, Plaintiff seeks to
redact Plaintiff’s home address in compliance with the Court’s Individual Practices and the
Southern District of New York’s ECF Privacy Policy.

      Defendant’s financial information, including compensation and tax deductions; and

           o Docket Entry No. 1 (Complaint) at ¶¶ 34, 36, 39, 40, 62

           o Docket Entry No. 5 (Memorandum of Law) at pp. 1, 15, 24

           o Docket Entry No. 8 (Nuphaus Declaration) at ¶¶ 7, 9, a proposed redacted version
             is attached hereto as Exhibit E

           o Docket Entry No. 8-2 (Nuphaus Declaration Exhibit B) at ¶¶ 2, 5, a proposed
             redacted version is attached hereto as Exhibit F

           o Docket Entry No. 8-3 (Nuphaus Declaration Exhibit C) at pp. 1-2, a proposed
             redacted version is attached hereto as Exhibit G

           o Docket Entry No. 8-4 (Nuphaus Declaration Exhibit D) at pp. 1-2, a proposed
             redacted version is attached hereto as Exhibit H

      Defendant’s home address.

           o Docket Entry No. 8-3 (Nuphaus Declaration Exhibit C) at p. 1

           o Docket Entry No. 8-4 (Nupahus Declaration Exhibit D) at p. 1

We remain available at the Court’s convenience for any questions or conference which may be
necessary.

Respectfully submitted,

/s/ Eric A. Savage

Eric A. Savage
Hon. J. Paul Oetken, U.S.D.J.
November 19, 2020
Page 4



Cc:    Ethan A. Brecher, Esq.
       Law Office of Ethan A. Brecher, LLC
       600 Third Avenue, 2nd Floor
       New York, New York 10016
       Tel.: 646.571.2440
       Fax: 888.821.0246
       ethan@ethanbrecherlaw.com
       Attorney for Defendant
